IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46298

STATE OF IDAHO,                                 )
                                                )   Filed: May 8, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JON ROLAND-OZZY POUNDS,                         )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott Wayman, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Jon Roland-Ozzy Pounds pleaded guilty to lewd conduct with a child under sixteen,
Idaho Code § 18-1508. The district court imposed a twenty-year sentence, with ten years
determinate. Pounds filed an Idaho Criminal Rule 35 motion, which the district court denied.
Pounds appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Pounds’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Pounds’s
I.C.R. 35 motion is affirmed.




                                             2